DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taube US 2927373.

    PNG
    media_image1.png
    391
    609
    media_image1.png
    Greyscale

Taube discloses a tool capable of being used as an installation tool comprising: a frame assembly (1); a driving member (2) secured to the frame assembly; a gear 
As for claim 4, Taube discloses wherein the plurality of jaw members includes a first jaw member (7) and a second jaw member (7), wherein the first jaw member and second jaw member are configured to move between the initial position (open) and the final position (closed/shear).
As for claim 5, Taube discloses wherein the first jaw member comprises a first holding portion (edge of 7) capable of holding a clamping ring; a first tooth engaging portion (4) engaged with the gear assembly (3 and 4) to move the first holding portion; and a first pivotal portion (5 and 6) pivotally couples the first holding portion and the first tooth engaging portion to move the first holding portion based on the movement of the first tooth engaging portion.
As for claim 6, Taube discloses wherein the second jaw member comprises a second holding portion (edge of 7) capable of holding a clamping ring; a second tooth engaging portion (4) engaged with the gear assembly (3 and 4) to move the second holding portion; and a second pivotal portion (5 and 6) pivotally couples the second holding portion and the second tooth engaging portion to move the second holding portion based on the movement of the second tooth engaging portion.
As for claim 7, Taube discloses wherein the driving member includes at least one output member (3) configured to couple with the gear assembly (4) , wherein the output member comprises: a driving shaft (worm gear, 2) coupled to the driving member (3), and a driven shaft (prime mover not shown, col. 1, lines 60-65) rotatably coupled to a driving shaft, wherein the driven shaft is rotatably engaged to the driving shaft to be driven by the driving shaft to transmit rotation and torque produced by the driving member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taube US 2927373.
Taube discloses a tool capable of being used as an installation tool comprising: a frame assembly (1); a driving member (3) secured to the frame assembly; a gear assembly (4) operatively coupled to the frame assembly, the gear assembly comprises at least one rotational input receiving member (4) and at least one rotational output member (5), wherein the at least one rotational input receiving member (4) configured to receive rotational input from the driving member (3); and a jaw assembly (7) operatively coupled to the gear assembly (via cams 5 and 6) and the frame assembly (1), wherein the jaw assembly comprises a plurality of jaw members (7) including a first jaw member 
Taube does not specify the preciseness of the motion of the jaw members being up to one tenth of a millimeter.  However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the movement of the jaws via the number of gear teeth for precise depth cuts.
As for claim 16, the modified Taube teaches wherein the first jaw member (7) and the second jaw member (7) are identical (Fig. 1).
As for claim 17, the modified Taube teaches wherein the tool further comprises a grip housing (not labeled but rear end of 1) adapted to be grasped by a user for controlling said tool, wherein the grip housing (rear end of 1) encloses the driving member (2 and 3).
As for claim 18, the modified Taube teaches wherein the at least one rotational receiving member (4) is a gear.
Claims 2-3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taube US 2927373 in view of Wadge US 7207233.
As for claims 2-3, Taube discloses all the limitations as recited above and a frame structure (1) but does not specify wherein at least one carrier member movably coupled to the frame structure, wherein the at least one carrier member is operatively 

    PNG
    media_image2.png
    745
    537
    media_image2.png
    Greyscale

However, Wadge discloses a power tool having a frame assembly (32) with a frame structure (32) wherein at least one carrier member (34) is movably coupled to the frame structure (Figs. 8-11) wherein the at least one carrier member is operatively coupled to a gear assembly (10, 22, 32, Figs. 1-9) and the jaw assembly (38), and the at least one carrier member is configured to pivotally rotate with respect to the frame structure up to 45 degrees (90 degrees, Figs. 8-10) with respect to the frame structure.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the tool of Taube to include a carrier member and gear assembly as taught by Wadge to provide a tool capable of adjusting to different angles to accommodate for different positions the user may need to use the tool in tight spaces.
As for claim 14, Wadge further teaches wherein the plurality of gears having a first horizontal gear member (10), a first vertical gear arrangement (22) and a second vertical gear arrangement (32), wherein the first horizontal gear member is rotatably coupled to the first vertical gear arrangement, the first vertical gear arrangement is rotatably coupled to the second vertical gear arrangement, and the second vertical gear arrangement is coupled to the jaw assembly to transfer the rotational input from the driving member (8) to the jaw assembly.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the gear assembly of Taube with the gear assembly of Wadge as an alternative means of providing rotational input and output to the jaw assembly while further providing for pivotal movement of the carrier member relative to the frame assembly.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taube US 2927373 in view of Huang US 8261453.
As for claims 8, Taube discloses wherein the driving member is an electric motor (motor or engine col. 1, lines 60-65) but does not specify wherein the motor is controlled in a closed loop electrically driven powered by one of a battery and low voltage grid.  However, the use of low voltage electric grid and battery powered tools is commonly used and well known in the power tool art as evidence by Huang who teaches a power tool comprising battery power (22) and electric grid wire (23).  It would have been obvious to one of ordinary skill in the art, to modify the tool of Taube to include such commonly used power sources.
Claims 9-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taube US 2927373 in view of Miller US 2007/0144753.
As for claims 9-13 and 19-20, Taube discloses all the limitations as recited above wherein the tool is manually controlled as commonly known in the art.  However, Taube does not specify wherein an electronic control unit is configured to control the driving member, wherein an intuitive user interface is in communication with the electronic control unit, and adapted to receive user inputs to control the driving member via the electronic control unit for changing the clamping force generated by the jaw assembly and further wherein the intuitive user interface is a touch display and the electronic control unit comprises preset clamping programs which may enable change in initial position and final position of the jaw assembly, and wherein the clamping programs are selected or clamping cycles are created using the intuitive graphic interface.
However, the use of graphical interfaces for controlling electronic control units on power tools is a common in the power tool art as evidence by Miller who teaches a power tool (10) capable of being controlled by a graphical interface on a laptop (touchscreen laptops are commonly known, ¶0042) for controlling a controller (80).  The controller is provided with memory chips that store identification, calibration, and operating conditions and other useful operating parameters desired by the tool (¶0042).  Thus the user is capable of selecting (via input through the graphical interface) different parameters for the tool to perform depending on the workpiece being operated on.  It thus would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the tool of Taube to include an intuitive user interface and controller setup as taught by Miller in order to provide additional support to the user to perform a multitude of operations depending on the work being processed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.